Citation Nr: 0024117	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-22 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1972 to March 1975.

In February 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denied the 
veteran's claims of service connection for tinnitus, 
bilateral hearing loss, a neck condition, and a low back 
condition.  The RO granted his claim of service connection 
for temporomandibular joint (TMJ) dysfunction and assigned a 
0 percent rating effective from the date of his claim.  
He appealed to the Board of Veterans' Appeals (Board)-
requesting service connection for the tinnitus, neck 
condition, and low back condition.  He did not appeal the 
denial of service connection for bilateral hearing loss, and 
he did not request a higher rating or earlier effective date 
for the TMJ dysfunction.  See 38 C.F.R. § 20.200 (1999); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board issued a decision in December 1997 in which it 
denied all of the claims on appeal as not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The Board considered the claim 
for the low back disability on the basis of direct incurrence 
in service and considered the claims of service connection 
for tinnitus and a neck disability, not only on that basis, 
but also on the alternative premise that they were secondary 
to the service-connected TMJ dysfunction.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

In November 1998, VA General Counsel filed a motion for 
summary affirmance of the Board's decision.  The Court 
thereafter issued a single-judge, memorandum decision in 
March 1999 affirming the Board's decision on all grounds 
except to the extent that it had denied service connection 
for tinnitus based on direct incurrence in service.  The 
Court vacated that portion of the Board's decision and 
remanded the claim of service connection for tinnitus on a 
direct basis to the Board for further proceedings consistent 
with the Court's opinion.  

The veteran appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit, and the 
Federal Circuit issued an order in October 1999 granting the 
VA Secretary's motion to waive the requirements of Federal 
Circuit Rule 27(e) and to dismiss the appeal for lack of 
jurisdiction.  See 38 U.S.C.A. § 7292 (West 1991 & Supp. 
2000).  Consequently, the only issue now before the Board is 
the claim of entitlement to service connection for tinnitus 
based on a theory of direct incurrence in service.


FINDING OF FACT

The veteran began to experience tinnitus in 1972, while he 
was on active duty in the military, and he has continued to 
experience it during the years since.


CONCLUSION OF LAW

The veteran has tinnitus that is the result of disease or 
injury incurred during active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
The veteran alleges that he began to experience periodic 
tinnitus in 1972, while he was on active duty, and that he 
has continued to experience it during the years since.

The medical records concerning the veteran's military service 
confirm that, in August 1972, he complained of experiencing 
ringing in his ears when wearing headphones.  A VA 
audiologist and physician who examined him in September and 
October 1995, respectively, both diagnosed tinnitus.  The VA 
physician indicated that the tinnitus was only affecting the 
veteran's right ear, but the VA audiologist indicated that 
the veteran had tinnitus in both ears (i.e., bilaterally)-
although it was worse in his right ear.  The audiologist also 
indicated that "the tinnitus began in 1972," while the 
veteran was on active duty in the military, and that it had 
gotten progressively louder and more frequent during the 
years since.  The VA audiologist went on to note that the 
veteran's tinnitus was "periodic" and occurred 3 to 5 times 
per day, that it could last anywhere from minutes to over an 
hour at a time, that it varied in volume and was high in 
pitch, that it interfered with the veteran's ability to 
sleep, and that it could be especially annoying when it 
was loud.

The RO subsequently had the veteran undergo a VA 
otolaryngological examination in February 1996, in part, to 
obtain a medical opinion concerning the probable etiology of 
his tinnitus.  The otolaryngologist considered the veteran's 
pertinent medical history, including his complaints of 
tinnitus dating back to 1975, and his reports that it had 
become even worse and more bothersome during the 5 years 
immediately preceding the current evaluation.  Although the 
VA otolaryngologist diagnosed tinnitus after completing his 
clinical evaluation, further confirming that the veteran has 
it, the VA otolaryngologist did not, in turn, etiologically 
link the onset of the condition to the veteran's service in 
the military.  The VA otolaryngologist indicated, instead, 
that even though it is a "purely subjective complaint," it 
had only gotten worse during the last 5 years, which was 
about 15 years after the veteran was discharged from the 
military.  Consequently, the VA otolaryngologist indicated 
that he did not believe that it should be service connected.

In this case, there is probative evidence for and against the 
claim.  The VA audiologist who examined the veteran in 
September 1995 concluded favorably, thereby supporting the 
veteran's allegations of a relationship between his current 
tinnitus and his service in the military, whereas the VA 
otolaryngologist who examined the veteran more recently, in 
February 1996, did not find in favor of the claim.

In ultimately deciding whether the veteran's tinnitus began 
in service, it is the responsibility of the Board to weigh 
the evidence and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  That 
responsibility is particularly difficult when, as here, 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is to be given little to no weight.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
weight to be accorded the evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

The one thing on which all the VA examiners agree is that the 
veteran currently has tinnitus, so there clearly is competent 
medical evidence of current disability (i.e., a medical 
diagnosis of the condition).  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  There also is competent evidence confirming 
that he experienced tinnitus during service, in August 1972.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  Consequently, 
the determinative question is whether currently shown 
tinnitus is traceable to military service, including the 
problem with tinnitus noted during service.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995);  Lathan v. Brown, 7 Vet. App. 359 
(1995).  In that regard, even the VA otolaryngologist, who 
ultimately concluded against the claim, acknowledged that the 
veteran's complaints of tinnitus dated back to 1975, 
when he was in service, and that his tinnitus was a "purely 
subjective complaint," meaning even the veteran, himself, is 
competent to testify as to the recurrent, ongoing 
manifestations of the condition since service.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; King v. Brown, 5 
Vet. App. 19, 21 (1993); Espiritu, 2 Vet. App. at 494-95; 
Savage v. Gober, 10 Vet. App. 488 (1997).  Given this 
acknowledgment, the Board concludes that a grant of service 
connection is warranted.  

The VA otolaryngologist did not entirely refute the contrary 
opinion of the VA audiologist that the veteran began to 
experience the tinnitus while on active duty in the military.  
The otolaryngologist concluded only that, because tinnitus 
had gotten worse during the 5 years immediately preceding his 
evaluation of the veteran (which was about 15 years after his 
military service ended), a grant of service connection did 
not appear to be warranted.  Such a conclusion leaves open 
the possibility that there were times after service when the 
tinnitus was more severe than at others, because of its 
"periodic" nature, and both the veteran and the VA 
audiologist have acknowledged this.  Consequently, since the 
veteran's allegation of having experienced tinnitus (albeit 
at times worse than others) ever since the documented 
manifestation of the condition in service is factually 
consistent with the opinion of the VA audiologist, the Board 
finds that the evidence is at least in relative equipoise on 
this point.  In such situations, the veteran is given the 
benefit of the doubt.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); cf. Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) 
(service connection is warranted if there is a medically 
sound basis for attributing the condition at issue to 
veteran's service in the military).


ORDER

Service connection for tinnitus is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

